DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 08-01-2022 has been entered. Claims 1-3,5,7,9-14,18 and 20-27 are currently pending and have been examined. The previous 102 rejections have been modified due to applicant’s amendments. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottrell (US20180064301A1).
Regarding claim 1, Cottrell teaches 
a handle ( handle 704, figure 7) ;
a vacuum pod body (support structure 702, figure 7) including a receptacle (connector 718, figure 7) that defines a channel (coupler cavity 319, figure 5) extending in a direction generally parallel to a longitudinal axis of the vacuum pod (extends both in a direction parallel and perpendicular , see figure 5) wherein the channel includes first and second retention arms (jaws 318, figure 5) that are biased inwardly   into the channel (para 0033-0034, describes the jaws biased inwardly and outwardly therefore having the separation distance 504 increase and decrease catch moves within the channel);
a dust cup (debris collector 708, figure 7) removably coupled to the vacuum pod body;
a flexible hose ( suction hose 306, figures 3,7) configured to transition between an expanded and a retracted position; and
a coupling (coupling 314, figure 4)  configured to be removably coupled to the vacuum pod body, a first end of the flexible hose is coupled to the vacuum pod body and a second end of the flexible hose is coupled to the coupling, wherein, when the coupling is coupled to the vacuum pod body, the flexible hose is in the retracted position, the coupling including :
a coupling body (protrusion 310, figure 4);
a catch (fin 416, figures 3, 5)  that is configured to urge the first and second retention arms outwardly when the coupling is urged into engagement with the receptacle (para 0026); and
a sleeve (hose clip 302, figure 3) slidably coupled to the coupling body, the sleeve being configured to slidably transition between a retaining position and a release position, wherein, when the coupling is coupled to the vacuum pod body and the sleeve is transitioned from the retaining position to the release position, the sleeve urges the first and second retention arms outwardly (see para 0027-0034, via sliding movement of the hose ring  302 into 304  due to coupling 314  causes the  jaws move inwardly and outwardly ).
Claim(s) 1, 5, 7, 9, 12, 18 20-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (US20070040376).
Regarding claim 1, Choi teaches
a handle (handle 27, figure 7);
a vacuum pod body (main body 20, figure 8) including a receptacle (body receipt part 64, figure 8) that defines a channel (area within body receipt part 64, figure 8) extending in a direction generally parallel to a longitudinal axis of the vacuum pod wherein the channel includes first and second retention arms (compression piece 80, figure 7-8,para 0063-0064) that are biased inwardly   into the channel 
a dust cup (para 0010) removably coupled to the vacuum pod body;
a flexible hose ( suction hose 30, figures 8) configured to transition between an expanded and a retracted position; and
a coupling (adapter 50, figure 8)  configured to be removably coupled to the vacuum pod body, a first end of the flexible hose is coupled to the vacuum pod body and a second end of the flexible hose is coupled to the coupling, wherein, when the coupling is coupled to the vacuum pod body, the flexible hose is in the retracted position, the coupling including :
a coupling body (figure 6);
a catch (protrusion 52, figure 8)  that is configured to urge the first and second retention arms outwardly when the coupling is urged into engagement with the receptacle (figures 6-9, para 0063-0064); and
a sleeve (connecting member 40, figures 8-9) slidably coupled to the coupling body, the sleeve being configured to slidably transition between a retaining position and a release position, wherein, when the coupling is coupled to the vacuum pod body and the sleeve is transitioned from the retaining position to the release position, the sleeve urges the first and second retention arms outwardly (see para 0042-0045, 0055-0056).
Regarding claim 5, Choi teaches the first and the second retention arms (compression piece 80, figure 7-8,para 0063-0064) are disposed on opposing longitudinal sidewalls of the channel and a retention hook ( mounting hole 73, figure 1)is disposed on a distal end wall of the channel, the retention hook is biased inwardly into the channel in a direction generally parallel to a longitudinal axis of the channel, the distal end wall being opposite an open end of the channel.
Regarding claim 7, Choi teaches the catch (protrusion 52, figure 5)  includes a plurality of grooves, each groove being configured to engage a corresponding one the first and second retention arms (see figure 5, para 0043-0046).
Regarding claim 9, it is noted that claim 9 and claim 1 share similar features therefore the same rejection applies. 
Regarding claim  12, 
a wand (suction pipe 29, figure 7);
a surface treatment head coupled to the wand (separate head 28, figure 7); and
a vacuum pod (main body 20, figure 8)  fluidly coupled to the wand, the vacuum pod comprising:
a handle ( handle 27,figure 7);
a vacuum pod body defining a receptacle (body receipt part 64, figure 8) that includes a channel (area within body receipt part 64, figure 8) extending in a direction generally parallel to a longitudinal axis of the vacuum pod, wherein the channel includes first and second retention arms that are biased inwardly into the channel (compression piece 80, figure 7-8,para 0063-0064);
a dust cup (para 0010) removably coupled to the vacuum pod body; and
a fluid conduit (para 0039-0040) fluidly coupled to the dust cup, the fluid conduit including a flexible hose ( suction hose 30, figures 8)  configured to transition between an expanded and a retracted position and a coupling  (adapter 50, figure 8)  configured to be removably coupled to the vacuum pod body, a first end of the flexible hose is coupled to the vacuum pod body and a second end of the flexible hose is
coupled to the coupling, wherein, when the coupling is coupled to the vacuum pod body, the flexible hose is in the retracted position, the coupling including
 a coupling body (figure 6);
a catch (protrusion 52, figure 8)  that is configured to urge the first and second retention arms outwardly when the coupling is urged into engagement with the receptacle (figures 6-9, para 0063-0064);; and
a sleeve (connecting member 40, figures 8-9) slidably coupled to the coupling body, the sleeve being configured to slidably transition between a retaining position and a release position, wherein, when the coupling is coupled to the vacuum pod body and the sleeve is transitioned from the retaining position to the release position, the sleeve urges the first and second retention arms outwardly (see para 0042-0045, 0055-0056).
 	Regarding claim 18,  Choi teaches herein the catch includes a plurality of grooves (protrusion 52, figure 8) , each groove being configured to engage a corresponding one the first and second retention arms (see figure 5, para 0043-0046).
	Regarding claim  20, choi teaches wherein the channel includes a distal end wall and an open end that is opposite the distal end wall (area within body receipt part 64, figures 8-9).
	Regarding claim 21, Choi teaches wherein the distal end wall includes a retention hook that is biased into the channel ( mounting hole 73, figure 1).
	Regarding claim 22, Choi teaches the coupling is urged into engagement with the receptacle, the coupling (adapter 50, figure 8) urges the retention hook ( mounting hole 73, figure 1) in a direction outwardly from the channel.
Regarding claim  23, choi teaches wherein the channel includes a distal end wall and an open end that is opposite the distal end wall (area within body receipt part 64, figures 8-9).
	Regarding claim 24, Choi teaches wherein the distal end wall includes a retention hook that is biased into the channel ( mounting hole 73, figure 1).
	Regarding claim 25, Choi teaches the coupling is urged into engagement with the receptacle, the coupling (adapter 50, figure 8) urges the retention hook ( mounting hole 73, figure 1) in a direction outwardly from the channel.
Regarding claim  26, choi teaches wherein the channel includes a distal end wall and an open end that is opposite the distal end wall (area within body receipt part 64, figures 8-9).
	Regarding claim 27, Choi teaches wherein the distal end wall includes a retention hook that is biased into the channel ( mounting hole 73, figure 1).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3,10-11,13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20070040376) in view of Conrad (US20140245562A1).
Regarding claim 2, Choi teaches all limitations stated above, but fails to teach the vacuum pod body defines a suction motor cavity and at least a portion of the dust cup extends between the suction motor cavity and the handle.

Conrad teaches a suction motor cavity (para 0118 motor housing 12, figure 1- 3)  and at least a portion of the dust cup (cyclone bin assembly 9, figure 1- 3) extends between the suction motor cavity (para 0118 motor housing 12, figure 1- 3) and the handle (handle 5017, figure 35, para 0118).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Choi to include the teachings of Conrad’s motor and cyclonic assembly. This modification would ensure that dirt is efficiently filtered out.
	
Regarding claim 3, modified Choi teaches the dust cup includes a cyclonic region (see Conrad cyclone chamber 10, para 0123-0124, figure 2-3,11) and a debris collection region (see Conrad dirt collection chamber 11, para 0123-0124, figures 2-3, 11) wherein at least a portion of the cyclonic region is disposed between the suction motor cavity (see Conrad motor housing 12, figure 2-3,11 and the handle (see Conrad handle 5017, 35).
	Regarding claim 10,  Choi teaches all limitations stated above ,but fails to teach the vacuum pod body defines a suction motor cavity and at least a portion of the dust cup extends between the suction motor cavity and the handle.

Conrad teaches a suction motor cavity (para 0118 motor housing 12, figure 1- 3)  and at least a portion of the dust cup (cyclone bin assembly 9, figure 1- 3) extends between the suction motor cavity (para 0118 motor housing 12, figure 1- 3) and the handle (handle 5017, figure 35, para 0118).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Choi to include the teachings of Conrad’s motor and cyclonic assembly. This modification would ensure that dirt is efficiently filtered out.
	
Regarding claim 11,  modified Choi teaches the dust cup includes a cyclonic region (see Conrad cyclone chamber 10, para 0123-0124, figure 2-3,11) and a debris collection region (see Conrad dirt collection chamber 11, para 0123-0124, figures 2-3, 11) wherein at least a portion of the cyclonic region is disposed between the suction motor cavity (see Conrad motor housing 12, figure 2-3,11 and the handle (see Conrad handle 5017, 35).
	
Regarding claim 13,  Choi teaches all limitations stated above ,but fails to teach the vacuum pod body defines a suction motor cavity and at least a portion of the dust cup extends between the suction motor cavity and the handle.

Conrad teaches a suction motor cavity (para 0118 motor housing 12, figure 1- 3)  and at least a portion of the dust cup (cyclone bin assembly 9, figure 1- 3) extends between the suction motor cavity (para 0118 motor housing 12, figure 1- 3) and the handle (handle 5017, figure 35, para 0118).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Choi to include the teachings of Conrad’s motor and cyclonic assembly. This modification would ensure that dirt is efficiently filtered out.
	
Regarding claim 14,  modified Choi teaches the dust cup includes a cyclonic region (see Conrad cyclone chamber 10, para 0123-0124, figure 2-3,11) and a debris collection region (see Conrad dirt collection chamber 11, para 0123-0124, figures 2-3, 11) wherein at least a portion of the cyclonic region is disposed between the suction motor cavity (see Conrad motor housing 12, figure 2-3,11 and the handle (see Conrad handle 5017, 35).
	
Response to Arguments
Applicant’s arguments see pages 7-10 with respect to the rejection(s) of claim(s) 1 and their dependent claims under 35 U.S.C.102 have been fully considered but are moot because the new ground of rejection (as necessitated by
amendment) relies on a different combination of prior art references, not applied in the
prior rejection of record.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723